Citation Nr: 1734868	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for unspecified arthritis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a gastrointestinal disorder, to include constipation and reflux.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, active service in the United States Air Force from August 1972 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  An October 2011 rating decision denied service connection for headaches and a gastrointestinal disorder.  A timely Notice of Disagreement (NOD) was received in November 2011.  A Statement of the Case (SOC) was issued in December 2011 and a substantive appeal was received in January 2012.  The Board remanded this appeal in March 2016.  That development was completed, and the case returned to the Board for further appellate review.

A February 2017 rating decision denied service connection for unspecified arthritis.  The Veteran's NOD was timely received in February 2017 and a SOC was issued in July 2017.  The Veteran's substantive appeal was timely received in July 2017.  While this issue has not been certified to the Board, the Board will take jurisdiction in light of the perfected appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran submitted a claim for entitlement to service connection for arthritis in November 2016.  He also submitted a statement with this claim that described neck and hip pain caused by a motor vehicle accident he incurred during service in 1988.  He did not specify the location of the arthritis upon further inquiry from VA in a subsequent development letter from December 2016.  However, VA treatment records from August 2016 report treatment for bilateral shoulder, neck, and right hip pain that the Veteran attributed to the same motor vehicle accident in service.  VA treatment records also show a current diagnosis for osteoarthritis.  Service treatment records from August 1991 show that the Veteran was diagnosed with mild DJD and past spurring causing mild spinal stenosis and right neuroforaminal narrowing at C3-C4 as well as degenerative joint disease at C4-C5 and C5-C6.  Additional service treatment records from September 1991 show that the Veteran was treated for a 2-year history of neck and shoulder pain after a motor vehicle accident.  He was diagnosed with mechanical shoulder pain secondary to degenerative joint disease with associated trapezius spasm.  The Veteran also received treatment for hip pain during service.  Accordingly, a VA examination is necessary in order to determine whether these current disabilities are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed neck, bilateral shoulder, and bilateral hip arthritis disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In the March 2016 remand, the Board instructed the AOJ to provide the Veteran with VA examinations in connection with his service connection claims for headaches as well as a gastrointestinal disorder.  

With regard to the claim for a gastrointestinal disorder, the July 2016 VA examiner opined, "It is most likely that the Veteran's functional constipation is related to his chronic [laxative] abuse as he states that was what he would [do] to stay in the military due to his chronic weight problems."  The examiner did not address whether constipation was a known cause of diverticulosis or explain why the Veteran's diverticulosis was not etiologically related to his constipation.  The examiner also mentioned the Veteran's statement that he experiences symptoms of gastroesophageal reflux disease (GERD) due to the medications that he takes.  However, the examiner did not indicate whether these GERD symptoms are proximately caused or aggravated by the medications related to his service-connected disabilities.  The January 2017 addendum opinion for secondary service connection also did not address whether the Veteran's medications that are related to his service-connected disabilities proximately cause or aggravate his symptoms of GERD.  

Regarding the July 2016 VA examination for headaches, the VA examiner opined, in relevant part, "In this examiner's opinion, it is not unusual to have 'symptoms' of headaches, which are subjective and short-lived without any permanent sequelae as part of his other diagnosis of anxiety/depression..."  The examiner explained that the Veteran had previously said that stress was a major factor that made his headaches worse, and in 2011, he told the examiner that his headaches had gotten much better after he stopped working in the radio station, which he said was a high stress job for him.  Furthermore, an addendum VA examination opinion from January 2017 contains incomplete medical opinions that still need to be developed.  The VA examiner was asked to determine whether the Veteran's headaches and gastrointestinal disorder were related to service on a secondary basis.  The examiner opined, "There is no medical literature to support [headaches], [gastrointestinal] reflux or constipation being due to or proximately caused by eczematous dermatitis, cardiomyopathy/premature ventricular contractions, pes cavus with hammer toes, advanced degenerative changes of L4-L5, L5-S1, tinnitus or hypertension.  However, the examiner then said, "Please refer to a mental health specialist regarding the possible connection with depression."  This theory of secondary service connection for headaches and a gastrointestinal disorder being related to the service-connected depression has yet to be developed despite references from the July 2016 and January 2017 VA examiners.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, the Board finds that addendum VA examination opinions must be obtained for the headaches and gastrointestinal disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination in order to determine the nature and etiology of any currently diagnosed arthritis, to include the neck, bilateral shoulders, and bilateral hips.  The examiner should note in the examination report that the claims file and the Remand were reviewed.  

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Identify whether the Veteran has a current diagnosis for arthritis, to include the neck, bilateral shoulders, and bilateral hips, and determine whether it is at least as likely as not (50 percent probability or greater) that any current arthritis diagnosis is related to service.

For all opinions provided the examiner must include a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Obtain an addendum opinion (or schedule the Veteran for an examination if necessary) in order to determine the nature and etiology of any current gastrointestinal disorder diagnosed since August 2011.  The examiner should note in the examination report that the claims file and the Remand were reviewed.  

Following review of the claims file, the examiner should provide opinions on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any gastrointestinal disorder diagnosed since August 2011 is related to service, to include whether the Veteran's use of laxatives during service is related to his current chronic constipation.

b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic constipation is related to his current diagnosis for diverticulosis.

c)  Whether it is at least as likely as not (50 percent probability or greater) that any gastrointestinal disorder diagnosed since August 2011, to include symptoms of reflux and constipation, is proximately caused or aggravated by medication used to treat the Veteran's service-connected disabilities.

For all opinions provided the examiner must include a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Obtain an addendum opinion from a mental health specialist (or schedule the Veteran for an examination if necessary) in order to determine the nature and etiology of any current headache and gastrointestinal disorder diagnosed since August 2011, to include as secondary to service-connected depression.  The examiner should note in the examination report that the claims file and the Remand were reviewed.  

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any current headache disorder is proximately caused or aggravated by the service-connected depression.

b)  Whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disorder is proximately caused or aggravated by the service-connected depression.

For all opinions provided the examiner must include a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

